Citation Nr: 1336595	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from September 1992 to June 1995. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the RO in Los Angeles, California, which in part, denied service connection for a seizure disorder.  Jurisdiction has been transferred to the VA RO in Oakland, California. 

In the Veteran's substantive appeal on a VA Form 9, received in February 2007, the Veteran requested a travel Board hearing before a Veterans Law Judge.  Subsequently, in a Report of Contact, dated in July 2008, the Veteran withdrew her request for a hearing.  As such, the Board will proceed with adjudication. 

The case was previously before the Board in February 2010, when it was remanded for consideration of additional evidence and additional development with respect to other issues on appeal at that time.  

In August 2011 the Board rendered a decision on the Veteran's claims for service connection for a seizure disorder and fibromyalgia.  In March 2012 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issue of service connection for a seizure disorder and remanded the case pursuant to a Joint Motion for Remand (JMR).  The appeal as to the issue of service connection for fibromyalgia was dismissed; that issue is no longer on appeal.  

Thereafter, the case was again before the Board in July 2012 and April 2013 when it was remanded for further development.

FINDING OF FACT

A seizure disorder was not manifest in service or within one year of separation, and any current seizure disorder is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in November 2004 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice provided prior to the initial determination did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  Dingess, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted treatment records from Drs. M.D.D., G.J.R., and D.D.A., and from Kaiser Permanente.  

In March 2012 the parties to a JMR agreed that the Board did not provide an adequate statement of reasons and bases in not explaining why a medical examination was not require to determine whether the Veteran's seizure disorder was aggravated by her military service.  Subsequently, the Board, in July 2012, remanded the Veteran's claim for the Veteran to be afforded a VA medical examination.  In January 2013 the Veteran was afforded a VA medical examination.

In April 2013 the Board again remanded the Veteran's claim.  The Board ordered that additional VA treatment records be obtained and associated with the claims file and that the examiner who performed the January 2013 examination provide additional clarification as well as opinions regarding the etiology of the Veteran's claimed disorder.

Thereafter, additional VA treatment records were obtained and associated with the claims file and, in a May 2013 addendum, the examiner provided clarification and an additional opinion regarding the etiology of the Veteran's claimed condition.  

The examination and addendum are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and reference to pertinent medical literature.  The opinions were rendered by a medical professional following a thorough examination the examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Repeated attempts to obtain additional service treatment records have been unsuccessful, and the Veteran was notified of this fact by a letter in July 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  In a February 2013 statement, the Veteran said she had no other information or evidence to submit.

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks entitlement to service connection for a seizure disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's available service treatment records appear to be incomplete.  Multiple attempts to obtain additional service treatment records have been unsuccessful.   In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the analysis of the appellant's claim has been undertaken with this heightened obligation in mind.  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated.  Russo v. Brown, 9 Vet. App. 46 (1996).  The presumed loss or destruction of Government records does not create an "adverse presumption" against the Government.  Jandreau, 492 F.3d at 1372.

The Veteran's service treatment records are incomplete, and do not include a copy of her service entrance medical examination report.  Available service treatment records from the Veteran's period of active duty include a February 1995 examination report which was conducted shortly before she separated from service, along with the accompanying Report of Medical History.  On examination the Veteran's neurologic system was normal, with no abnormalities noted.  On the accompanying Report of Medical History, she specifically denied a history of dizziness, fainting spells, head injury, epilepsy, fits, and periods of unconsciousness.  Other available service treatment records do not show any diagnosis, treatment, or occurrence of any seizures during service.  

Private medical records dated from reflect treatment for a variety of conditions, including a seizure disorder.  A May 2000 note reflects that the Veteran was taking Dilantin.  

An October 2003 treatment note from M.D.D., MD, reflects that the Veteran had a current diagnosis of seizure disorder since age 14, fibromyalgia, and hypermobility syndrome.  

An October 2003 private medical record from D.D.A., MD, reflects that the Veteran gave a history of epilepsy status post head trauma and coma at age 14.  She reported that she was made drunk at a party at age 14, had multiple injuries to her face and was in a coma for two days, and was left with seizures and chronic headaches.

VA medical records dated from 2004 to the present reflect treatment for a variety of conditions including bipolar disorder, seizure disorder, fibromyalgia, and migraine headaches.

An August 2004 initial VA treatment note reflects that the Veteran reported a history of partial complex seizure disorder, bipolar disorder, migraine and fibromyalgia.  She reported that she was receiving treatment from a private neurologist and a psychiatrist.  The diagnostic assessment was prior medical history of fibromyalgia, and complex partial seizures.  

A November 2004 VA neurology note reflects that the Veteran had a history of bipolar disorder, complex partial seizures, migraine, panic attack, and fibromyalgia.  She reported that her seizures began after a traumatic fall in the 9th grade which resulted in her being hospitalized in a coma for three days.  Her seizures were controlled without medication between the ages of 16 and 25, but she had required some antiepileptic drugs for the last ten years.  She described two types of seizures:  one type in which she "spaced out" for up to five minutes and was currently witnessed about once per week, and the second type she labeled "the dead fish flop" in which she fell down, stiffened, her eyes rolled back and all four extremities shook for one to two minutes.  The latter type occurred once or twice per month on her medications, which consisted of Tegretol, Depakote and Topamax.  She had previously had somewhat better control on Dilantin.  She also suffered from migraines which started about ten years ago.  A neurological examination was performed, and the diagnostic assessment was history of bipolar disorder, complex partial seizures with secondary tonic clonic generalization, migraine and fibromyalgia.

In an addendum later in November 2004, it was indicated that the Veteran's seizures started after head trauma from the Veteran's fall in 9th grade.  She was in a coma for several days, and the seizures started a month after the injury.  She had staring spells lasting for minutes as well as episodes of body stiffening with loss of consciousness.  She had a period in her late teens/early 20s without seizures but they reappeared around age 25 and had not been effectively controlled since.  The diagnosis was likely complex partial seizure disorder post-trauma.

In her November 2004 claim, the Veteran asserted that partial seizure disorder and fibromyalgia (as well as other disabilities) began in October 2003.  She reported receiving VA treatment for these disabilities.

A December 2004 VA community and rehabilitative psychiatry consultation note reflects that the Veteran reported that she served in the Army from 1992 to 1995 as a computer specialist, and had problems getting along with her supervisor, but felt generally that her time in the Army was a positive growth experience.  She stated that her seizure disorder started when she suffered a head injury as a result of a fall while playing at age 14.  She said the seizures disappeared for many years but reappeared in the late 1990s.

VA medical records reflect ongoing treatment for seizure disorder as well as multiple other medical conditions.

In a treatment note dated in January 2008 the Veteran reported a ten year history of seizures.

Electroencephalography (EEG) in January 2008 was normal.

A January 2009 VA neurology note reflects that the Veteran reported a history of daydreaming as a child and episodes of not paying attention.  She had a tonic/clonic seizure in 9th grade and was put on Phenobarbital, then later switched to Dilantin.  She stopped seizure medications when she was pregnant at age 17 and did not have seizures again until about ten years ago.  She reported that she was put on Dilantin in 1995 and switched to Depakote in 2003.  The diagnostic assessment was complex partial seizures.

In July 2009 the Veteran was noted to have been seen by the neurology department since 2008 with a reported 10 year seizure history.  Seizures were poorly controlled on Dilantin and PHB so she was switched to Depakote and Lamictal and then to Tegretol and Lamictal in April 2008 because of Deptakote side-effects.  EEG and brain magnetic resonance imaging (MRI) were both unremarkable.  The Veteran reported a seizure on the day of the treatment and the provider was not convinced that her episodes were seizures and instead pseudoseizures should be considered.  This note was repeated in March 2010 and in March 2011.

In February 2012 the Veteran underwent a neurology consultation.  It was noted that EEG monitoring in May 2010 did not reveal any significant electrographic changes or epileptoform activity, she had an event that was consistent with non-epileptic seizure during video EEG monitoring.  The Veteran was diagnosed with seizure disorder and non-epileptic seizures.

The parties to the JMR dated in March 2012, agreed that the record contains evidence of a current seizure disorder.  In addition the parties agreed that the medical records indicate that the appellant's seizures stopped in her late teens and early twenties, but then reappeared when she was approximately 25 years old, which was calculated as around 1994.  The parties indicated that as the appellant was born in 1969 and served in the military from September 1992 until September 1995, this claimed reoccurrence appears to have occurred during her period of military service.  

In January 2013 the Veteran was afforded a VA medical examination.  The Veteran was noted to be diagnosed with seizure disorder, non-specific and that the date of diagnosis was approximately 1982.  The Veteran reported that she had had some type of "issue" as a teenager, she reported that her mother had said the teachers had noted that she was "daydreaming," and she reported that she was diagnosed with absence seizures at that time.  She reported that her mother recalled giving her Phenobarbital for a short period of time, but that was discontinued.  The Veteran indicated that her mother reported to her that she felt she "did not need it."  The Veteran reported that she did not have any medication during high school, and entered military service in 1992, and the last year in service she experienced "blackouts."  She reported that she had these in association with migraine pain, and she reported that she would lose consciousness, and friends reported to her that she had some jerking motions while unconscious.  She reported that she would recover from these episodes in "a few seconds to a minute," although the migraine would still be present.  She reported that she sought treatment, but was treated primarily for migraines.  She reported that computed tomography (CT) scanning was done, and was normal, and no further evaluation was done.  She reported that due to persistence of symptoms she sought care from a civilian doctor during her outprocessing, and she reports that EEG's were done at that time that were positive for a frontal lobe seizure disorder and she was placed on dilantin at that time.

The Veteran was noted to be on medication for control of her seizures.  The diagnosis of seizure disorder was confirmed and described as tonic, clonic, grand mal seizures, and she reported having been advised that she has psychogenic seizures.  The Veteran reported that her seizures have been witnessed by her spouse who informed her that her eyes rolled back, she lost consciousness and fell to the floor, and her body tensed, then began shaking, she was told she was drooling.  No loss of bowel or bladder control.

The Veteran was noted to have generalized tonic-clonic convulsions, episodes of unconsciousness, episodes of sudden jerking movement of the arms, trunk or head (myoclonic type), episodes of impairment of vision, residuals of injury during seizure, and a sensation of metallic taste in the mouth and loss of vision prior to seizure.  

The type and frequency of the Veteran's seizures as well as the diagnostic testing was discussed.

After examination the examiner rendered the opinion that it is less likely as not that the Veteran's current seizure disorder was incurred in or caused by service, and it is less likely as not that the Veteran's current seizure disorder was aggravated beyond its natural progression by service.  The examiner stated that review of the records as well as review of relevant current literature regarding the natural progress of seizures was undertaken.  The history regarding the onset and progression of the Veteran's seizure disorder was noted to be varied and convoluted.  The Veteran reported that she has had onset of some type of seizure during adolescence, and reported in various notes that the treatment was limited to Phenobarbital or Phenobarbital and Dilantin.  She described seizure onset at age 14, and her provided description was most consistent with absence seizures, although these typically have onset in much younger children and more often than not will regress during adolescence.  The examiner reported that a later in life progression to grand mal seizures is not commonly reported, and is usually associated with other types of childhood onset seizures.  Regardless, the examiner noted that there are no medical records available that clearly elucidate that she had a seizure disorder and if so, what type of seizure she had, one later VA note referred to a mention of a fall at age 2 with seizure onset following that.

The Veteran's entrance examination was not available, but the examiner, being aware of rejection policies for the Armed Forces, indicated that an individual with active seizure disorder would not be admitted to service.  The Veteran stated that as far as she recalled, she did not take the Phenobarbital for very long, as her mother felt "she did not need it" and the Veteran reported she did not recall having any specific seizure related problems during the remainder of her school years and she was not on any medications at all at time of induction into service.  The examiner reported that it must be presumed that she was seizure free and otherwise sound at the time of her entry to service.  Her available service treatment records revealed an exit examination.  She maintained that she has had grand mal seizures during service, although there is no mention of this on her exit examination.  Review of available records do not show that she was on any medications for seizure.  On the item of the personal history report of problems specifically referring to seizures, she answered in the negative.  She responded positively to other issues, including migraine, but there is no mention of seizure activity and specifically no records are seen indicating onset the year following service.

The examiner noted that her records were variable with respect to what type of seizure she actually has, varying from grand mal, to psychogenic.  It was reported that the Veteran has had two EEG's at the VA and that both were normal.  On those notes, as in 2008, the examiner reported that the Veteran reported to the provider that she had been having seizures for about 10 years, which would place onset at about 1998.

The examiner reported that there is no conclusive evidence that the Veteran had seizures prior to service, and additionally, there is no literature support for the notion that there are any environmental factors (such as may be expected during service, including increased physiologic stress due to rigors of training, living in close quarters, engaging in combat, etc.) that directly cause the progression of absence (petit mal) seizures to grand mal seizures.  The examiner stated that conceding that there are some service medical records that are not available, by her personal admission on her exit exam, she responded in the negative to the item referencing seizure activity, despite mention on that exam of a number of other issues.  Therefore, the examiner reported that given the evidence of record, including personal history reports as well as hardcopy medical records, and literature review regarding this issue, it is concluded that it is less likely as not that the Veteran's current seizure disorder had its onset in service, and it is less likely as not that service aggravated any pre-existing service disorder beyond its natural progression.  

In May 2013, the VA medical examiner provided additional clarification and opinions regarding the etiology of the Veteran's disability.

The examiner opined that:

There is no clear and unmistakable evidence of seizure disorder prior to service.  While the description of the seizure disorder given by the Veteran is quite consistent with an absence seizure, as noted in prior exam, there are no medical records available prior to service indicating unequivocally that she had a seizure disorder (other than her self-provided history), and it is presumed that she was sound on entry to service as an admission of use of anti-epileptics at that time would have disqualified her.  In summary, there is no objective data that undebatably proves the existence of pre-service seizure disorder.

. . .

It is less likely as not that the Veteran's seizure disorder had its onset in service or became manifest on or before June 30, 1996.  Rationale: The Veteran has migraine headaches, this is well established and she has evidence of record of treatment for this while in service.  Her available medical records are scanty, however, what is available does not in any way suggest any type of seizure disorder.  She provides a history of loss of consciousness, but does report that these episodes were invariably associated with migraine headaches, and there is evidence in the literature describing syncopal episodes in association with migraine.  There is no suggestion that she may even have sought treatment for a seizure, as would be expected with symptoms as dramatic as the Veteran reports, this type of seizure activity would have resulted in medical board review, which is not seen in her records.  Additionally, the literature notes that on rare occasion, migraines are associated with development of seizures-- under the following circumstances 1) coincident [occurrence] (no evidence of seizure activity documented in her available STR's and she specifically denied any type of fit, seizure or fainting spells on her exit exam) 2)migranous activation of a seizure focus ( she has had numerous EEG's, these have all been normal with no objective evidence of a seizure focus) 3)migraine induced infarction resulting in a seizure focus (the Veteran has had on CPRS notes, CT scan and MRI, neither of which have identified any areas suspicious for an infarct) Reference is Rosen's Emergency Medicine, 7th edition (Marx)  Additionally, there are no records for the year following service of any treatment for any condition that resembles a seizure disorder.  Therefor[e] it is concluded, given the lack of compelling evidence, that any seizure disorder existed during service or in the year following her discharge, that it is less likely as not that the seizure disorder had its onset during service. 

Because the report of a service entrance examination is missing, it cannot be said that a seizure disorder was noted on that examination report.  Thus, the Veteran is presumed sound upon entry into service.  38 U.S.C.A. § 1110.  As noted in the JMR, however, there is evidence that the Veteran's seizures "reoccurred" during service.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The Court has held that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As to the preexistence prong of the presumption of soundness, the Board finds that there is not clear and unmistakable evidence demonstrating that seizure disorder existed prior to service.  The Board acknowledges that multiple post-service medical records reflect the Veteran's consistent and credible reports of seizures beginning at age 14, in 9th grade, after head trauma and coma.  In addition, it is acknowledged that The Veteran's February 1995 service medical examination noted scars on her face from a childhood fall, and in October 2003, she told Dr. D.D.A. that she was made drunk at a party at age 14, had multiple injuries to her face and was in a coma for two days, and was left with seizures and chronic headaches.  Further, there is the 1995 notation of a residual scar from a childhood facial injury.  See 38 C.F.R. § 3.303(c).  However, after consideration of the medical records, a VA medical examiner in May 2013, rendered the opinion that there is no clear and unmistakable evidence of seizure disorder prior to service.  As such, the Board finds that the evidence does not constitute clear and unmistakable evidence that a seizure disorder existed prior to service.  

Therefore, the presumption of soundness is not rebutted.  However, service connection for a seizure disorder is not warranted.  While the JMR noted that the Veteran's seizures "reappeared when [the Veteran] was approximately twenty-five years old, i.e., around 1994 [during service]," there is no evidence of treatment for seizure disorder in service.  Seizure disorder was not diagnosed at separation examination in February 1995, and in February 1995 the Veteran specifically denied a history of dizziness, fainting spells, head injury, epilepsy, fits, and periods of unconsciousness.  

Several post-service treatment records show that the Veteran reported that she had seizures from age 14 to 17 and that she then had a period with complete absence of seizures until about age 25, or until the late 1990s.  The Veteran's recollection of the date of recurrence of her seizures has varied; but, she has consistently told treating physicians that she had a lengthy period of remission after age 17.  However, there is no medical evidence of treatment for seizures dated prior to 2000 and in the Veteran's November 2004 claim, she asserted that her partial seizure disorder began in October 2003.  

A VA medical examiner in January 2013 reported that there is no conclusive evidence that the Veteran has seizures prior to service.  

In May 2013 a VA medical examiner rendered the opinion that it is less likely as not that the Veteran's seizure disorder had its onset in service or became manifest on or before June 30, 1996.  The examiner explained that the Veteran's medical records are scanty; however, what is available does not suggest any type of seizure disorder.  The Veteran's reports of loss of consciousness were associated with migraine headaches and there is evidence in the literature describing syncopal episodes in association with migraine.  The examiner noted that the records do not reveal that the Veteran ever sought treatment for her seizures and that treatment would be expected based upon the severity her reported symptoms.  In addition, the examiner noted that this type of seizure activity would have resulted in a medical board review, which is not seen in the records.  The examiner noted that the development of seizures is, on rare occasion, associated with migraines.  However, the examiner explained for each circumstance where this occurred how the Veteran's symptoms do not align with these causes.  Lastly, the examiner noted that there are no records for the year following service of any treatment for any condition that resembles a seizure disorder.  Therefore it was concluded that given the lack of compelling evidence, that any seizure disorder existed during service or in the year following her discharge, that it is less likely as not that the seizure disorder had its onset during service. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's seizure disorder was incurred in service, manifested within one year of separation from service, or is due to or aggravated by a service connected disability.  Therefore, entitlement to service connection for seizure disorder is denied.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


